USCA4 Appeal: 22-6253      Doc: 11         Filed: 07/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6253


        MICHAEL HICKSON,

                            Petitioner - Appellant,

                     v.

        WARDEN, RIDGELAND CORRECTIONAL INSTITUTION,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Henry M. Herlong, Jr., Senior District Judge. (0:21-cv-03719-HMH)


        Submitted: July 26, 2022                                          Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Michael Hickson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6253         Doc: 11      Filed: 07/29/2022      Pg: 2 of 2




        PER CURIAM:

               Michael Hickson seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

        to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

        advised Hickson that failure to file timely, specific objections to this recommendation

        could waive appellate review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Hickson received proper

        notice and filed timely objections to the magistrate judge’s recommendation, he has waived

        appellate review because the objections were not specific to the particularized legal

        recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

        that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

        the finding or recommendation on that issue with sufficient specificity so as reasonably to

        alert the district court of the true ground for the objection” (internal quotation marks

        omitted)). Accordingly, we deny a certificate of appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED

                                                     2